 



Exhibit 10.ff
Second Amendment to Employment Agreement
     This Second Amendment to Employment Agreement is made effective on the 31st
day of July, 2007, between Coeur d’Alene Mines Corporation (“Company”), and
Mitchell J. Krebs (“Employee”).
     Whereas, the parties executed an Employment Agreement dated July 1, 2005
(the “Employment Agreement”), and
     Whereas, the Employment Agreement initial term was defined as June 1, 2005
through June 30, 2007 and was further amended to extend the term through June,
2008, and
     Whereas, the parties desire to further extend the term of the Employment
Agreement as contemplated by the Employment Agreement and as set forth below;
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:
1. Term of Employment. The Employment Agreement shall be amended in Section 2 to
read that the term of employment shall be extended to the 30th day of June,
2009, unless sooner terminated as provided in the Employment Agreement. It is
further agreed that the Employment Agreement may be further considered for an
additional one year extension during the month of June, 2008, to the end that
the parties may be once again bound to a two year duration of the Agreement. It
is understood, however, that termination can occur in accordance with the
provisions of paragraph 7 of the Employment Agreement, notwithstanding anything
to the contrary in this Second Amendment to Employment Agreement.
IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement as of the day and year first written above.

          Coeur d’ Alene Mines Corporation    
 
       
By
       
 
        Dennis Wheeler, President and CEO
 
              Employee    

 